Citation Nr: 0840288	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  03-18 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


ISSUE


1.  Entitlement to an initial disability rating in excess of 
60 percent beginning January 1, 2008, for degenerative joint 
disease, right knee, status post total knee replacement.

2.  Entitlement to a separate rating for right knee lateral 
instability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1973 to 
January 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, which granted service connection for 
degenerative joint disease, right knee, with an evaluation of 
10 percent effective March 16, 2001, and which denied the 
veteran's request for TDIU.  

In a December 2006 rating decision the RO increased the 
rating for degenerative joint disease, right knee, from 10 
percent to 100 percent effective November 16, 2006, to 
January 1, 2008, due to a total knee replacement, and 
assigned a 30 percent evaluation effective January 1, 2008.

In July 2007 the Board remanded the issues of entitlement to 
a rating in excess of 30 percent for degenerative joint 
disease, right knee, beginning January 1, 2008; and 
entitlement to TDIU beginning January 1, 2008, for further 
development, including the acquisition of a C&P examination.  
The report of that examination, which was duly conducted in 
September 2007, has been associated with the claims file.

In a rating decision dated in May 2008 the RO recharacterized 
the veteran's right knee disability as degenerative joint 
disease, right knee, status post total knee replacement, and 
then increased the rating for the veteran's service-connected 
right knee disability from 30 percent to 60 percent effective 
January 1, 2008.  The RO also granted entitlement to TDIU 
beginning January 1, 2008.  TDIU having been granted from the 
date sought, that issue is no longer on appeal.


FINDING OF FACT

The veteran's right knee disability is productive of chronic 
residuals consisting of severe painful motion, weakness, and 
lateral instability.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 60 percent beginning January 1, 2008, for degenerative 
joint disease, right knee, status post total knee 
replacement, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.59, 4.71a, 
Diagnostic Codes 5055, 5256, 5261, 5262 (2008).

2.  The criteria for a separate rating of 10 percent, but no 
higher, for right knee lateral instability have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.14, 4.25, 4.59, 4.68, 4.71a, Diagnostic Codes 5162, 5257 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In a rating decision dated in June 2002 the veteran was 
granted service connection for degenerative joint disease, 
right knee, with an evaluation of 10 percent effective March 
16, 2001, under the provisions of Diagnostic Code 5010-5260, 
which the veteran appealed.  In a rating decision dated in 
December 2006 the evaluation for right knee disability was 
increased to 100 percent from November 16, 2006, to January 
1, 2008, under the provisions of Diagnostic Code 5010-5055 
due to total right knee replacement done by VA in November 
2006.  The December 2006 rating decision then provided for a 
rating of 30 percent beginning January 1, 2008.  

In July 2007 the Board denied the veteran's appeal for an 
initial disability rating in excess of 10 percent prior to 
November 16, 2006.  Since the veteran has already been 
accorded the maximum 100 percent rating from November 16, 
2006, to January 1, 2008, the period under review in this 
decision is that beginning January 1, 2008.

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.

Following an initial award of service connection for a 
disability, separate ratings can be assigned for separate 
periods of time based on facts found.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

As regards the joints, consideration will be given to factors 
such as less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, contracted 
scars, etc.); more movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.); weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.); excess fatigability; incoordination; impaired ability 
to execute skilled movements smoothly; instability of 
station, disturbance of locomotion, and interference with 
sitting, standing and weight-bearing.  38 C.F.R. § 4.45. 

Diagnostic Code 5055 provides the rating criteria for the 
prosthetic replacement of a knee joint.  Under this code, for 
one year following implantation, the knee joint warrants an 
evaluation of 100 percent.  Thereafter, where there are 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity, a 60 percent evaluation 
is warranted.  A minimum evaluation of 30 percent is assigned 
for prosthetic replacement of knee joint.  38 C.F.R. § 4.71a, 
Diagnostic Code 5055.  

Where there are intermediate degrees of residual weakness, 
pain or limitation of motion, the disability is rated by 
analogy to Diagnostic Codes 5256, 5261 or 5262.  Id.

Diagnostic Code 5256 provides for a 30 percent evaluation for 
ankylosis of a knee that is at a favorable angle in full 
extension, or in slight flexion between 0 and 10 degrees.  A 
40 percent rating is warranted for ankylosis in flexion 
between 10 and 20 degrees, and a 50 percent rating is 
warranted for ankylosis in flexion between 20 and 45 degrees 
is rated 50 percent disabling.  The highest rating of 60 
percent is warranted for ankylosis which is extremely 
unfavorable, in flexion at an angle of 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5256.

Under Diagnostic Code 5261, limitation of extension is 
noncompensable if extension is limited to 5 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.  Diagnostic Code 5261 
also provides for a 10 percent evaluation when extension is 
limited to 10 degrees; a 20 percent evaluation when extension 
is limited to 15 degrees; a 30 percent evaluation when 
extension is limited to 20 degrees; a 40 percent evaluation 
when extension is limited to 30 degrees; and a 50 percent 
evaluation when extension is limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Diagnostic Code 5262 provides for a 40 percent rating when 
there is nonunion of the tibia and fibula.  38 C.F.R. § 
4.71a, Diagnostic Code 5262.  A 30 percent rating is 
warranted for malunion of the tibia and fibula with marked 
knee or ankle disability; a 20 percent evaluation is 
warranted for malunion of the tibia and fibula with moderate 
knee or ankle disability; and a 10 percent evaluation is 
warranted for malunion of the tibia and fibula with slight 
knee or ankle disability.  Id.

The veteran complains of pain and instability in his right 
knee, and says that his right knee symptoms have 
progressively worsened since his left knee arthroplasty.  He 
adds that he occasionally uses a cane for ambulating.  

In September 2007 the veteran was accorded a compensation and 
pension examination.  The examiner noted that the veteran 
presented for examination using a cane, and that he walked 
with an antalgic gait.  During the examination the veteran 
reported that his right knee still pops, makes noise, and 
feels unstable to him.  He complained of daily effusion, and 
reported activity-related pain, particularly with kneeling on 
the knee and walking.  He reported that his activity-related 
pain is relieved by rest and prescription pain medication.  
He reported that he uses a cane and wears a knee brace, and 
is only able to walk for about a block before he has to stop 
due to the pain.  According to the veteran, his knee pain was 
the major contributor to his losing his job in 1999.  He also 
reported that he is able to lift and carry no more than 10-15 
pounds, and said this his household activities are limited 
because he is unable to bend down to clean or pick things up 
and has difficulty arising from a chair.  In addition, he 
complained of instability, but reported no episodes of frank 
dislocation or subluxation.  

Physical examination found right effusion of 2+.  Range of 
motion was from 0 to 115 degrees of flexion, both active and 
passive, and there was moderate discomfort with range of 
motion testing.  The knee was unstable to varus and valgus 
stress testing, with approximately 7 degrees of laxity with 
the knee extended, and about 10 degrees of varus and valgus 
instability on flexion.  The examiner also found "some 
anterior posterior laxity about 1+ totally probably 3-5 
millimeters of instability," but no dislocation was 
detected.  There was tenderness about the patella and the 
joint line, both medially and laterally, which was moderate 
to palpation.  Skin was intact, and there was a well-healed 
surgical scar.  X-rays found a total right knee prosthesis in 
place, with good alignment and no evidence of loosening, but 
did show distention of the suprapatellar bursa consistent 
with a joint effusion.  No other abnormality was detected.  

An orthopædic surgery note dated in October 2007 advises of 
pain and mechanical problems.  Physical examination of the 
right knee found 150 degrees of flexion, and "some minor 
play with valgus and varus stress."  The physician also 
noted that there was "some pretty significant quadriceps 
atrophy, [and] about 5 degrees extension lag."  

Physical therapy consult note dated in November 2007 informs 
of 150 degrees right knee flexion with a 5 degree right lower 
extremity extension lag.

VA medical records dating from December 2007 inform that the 
veteran was fitted for knee braces.  Treatment notes dated in 
March 2008 advise of chronic pain of 3 or greater.  

In a rating decision dated in May 2008 the RO increased the 
rating for the veteran's service-connected degenerative joint 
disease, right knee, from 30 percent to 60 percent under the 
provisions of Diagnostic Code 5010-5055 effective January 1, 
2008.  This rating reflects the highest possible rating under 
Diagnostic Code 5055.  Moreover, no other potentially 
applicable codes provide a higher rating.  See 38 C.F.R. §§ 
4.14, 4.71a, Diagnostic Codes 5055, 5256, 5260, 5261, 5262.  
The Board does, however, note the veteran's complaints, and 
examination findings, of right knee instability.  

Under the provisions of Diagnostic Code 5257, a disorder of 
the knee involving recurrent subluxation or lateral 
instability is given a rating of 30 percent for severe 
subluxation or lateral instability; 20 percent for moderate 
subluxation or lateral instability; and 10 percent for slight 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

Although the veteran has been accorded the highest possible 
rating of 60 under the provisions of Diagnostic Code 5055 for 
the chronic pain and weakness residuals of his status post 
total right knee replacement disability, the Board notes that 
lateral instability is not contemplated by this criteria.  
The veteran is therefore entitled to a separate rating under 
Diagnostic Code 5257 for his right knee instability.  See 
Estaban v. Brown, 6 Vet. App. 259, 262(1994).  The Board thus 
finds that the criteria for a separate rating of 10 percent 
under the provisions of Diagnostic Code 5257 are met.  38 
C.F.R. § 4.71a, Diagnostic Code 5257.  A higher rating is not 
warranted because the combined rating would exceed the 
maximum 60 percent allowable under the amputation rule.  See 
38 C.F.R. §§ 4.25, 4.68, 4.71a, Diagnostic Codes 5162 to 5164 
(amputation at the middle or lower thirds of the thigh; 
amputation of the leg with defective stump, thigh amputation 
recommended; and amputation not improvable by prosthesis 
controlled by natural knee action all warrant a 60 percent 
evaluation).

The Board has considered 38 C.F.R. §§ 4.40 and 4.45, 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain.  DeLuca, 8 
Vet. App. at 206-07.  These factors have been taken into 
consideration in the assigned 60 percent under Diagnostic 
Code 5055.  

Referral of the matter to the Director of VA's Compensation 
and Pension Service for consideration under 38 C.F.R. § 
3.321(b)(1) is not warranted since the veteran has already 
been assigned an extraschedular individual unemployability 
rating for his service-connected right knee disability.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004).  Notice which 
informs the veteran of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)

In this case the veteran's request for an increased rating 
stems from the initial grant of service connection.  Courts 
have held that once service connection is granted the claim 
is substantiated; additional notice is not required; and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Moreover, since the 
appeal concerns an initial rating, notice in accordance with 
Vazquez is not warranted.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

Regarding the duty to assist, STRs and VA treatment records 
have been obtained and associated with the claims file.  the 
veteran has also been accorded multiple C&P examinations; the 
reports of which are of record.  The Board is thus satisfied 
that VA has sufficiently discharged its duty in this matter.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

An initial disability rating in excess of 60 percent 
beginning January 1, 2008, for degenerative joint disease, 
right knee, status post total knee replacement, is denied.

A separate rating of 10 percent for right knee lateral 
instability is granted subject to the law and regulations 
governing the award of monetary benefits.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


